RESPONSE TO AMENDMENT
Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14-April-2022 has been entered.
This communication is responsive to the amendment filed 14-April-2022 with respect to application 16/710,113 filed 11-December-2019.  
Applicant has amended claims 1, 3, 13 and 19.
Claims 1-24 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9, 11, 12, 21 and 23 are rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1) in view of Turato (United States Patent Application Publication # US 2019/0130745 A1).
Consider claim 1:    A method, Dingli discloses systems and methods for vehicle usage monitoring, and which may be applied to an autonomous vehicle [Title; Abstract; Fig. 1-4; Para. 0002-0005, 0027], comprising:
determining, by one or more processors of a vehicle operating in an autonomous driving mode, status information regarding driving-related decisions associated with  one or more of a planned route, received traffic information, a detected traffic signal or a detected object in an external environment of the vehicle; the vehicle comprising a computing system (102) and sensors in communication with the computing systems for determining vehicle status (for example, GPS determining vehicle location, and/or vehicle status with respect to a rider [Fig. 1; Para. 0018-0019, 0025, 0028-0029];
determining, by the one or more processors, a pickup status of a customer, the pickup status indicating whether the customer is awaiting pickup by the vehicle or is currently being driven by the vehicle in the autonomous driving mode; obtaining usage information from one or more sensors (which may include interior and/or exterior vehicle cameras and a person’s mobile device, including exemplary: person location, how a person is approaching a vehicle, and/or whether and how a person is moving away from a vehicle, and based at least in part on this this information, including usage of a vehicle by a person (e.g., an action or a way in which the vehicle and/or one or more portions of the vehicle is being used by the person, has been used by the person, and/or is being anticipated to be used by the person), and interpreted in combination with vehicle status (e.g., whether the trip has started, the progress of the vehicle along the trip, whether the vehicle is approaching the end of the trip, whether the vehicle has reached the end of the trip) [Para. 0021, 0028-0029];
selecting, by the one or more processors, a communication option from a plurality of communication options for communication with the customer based on the determined pickup status; a display (130), a speaker (140) and one or more lights (150) which may be omni-directional, or single purpose, and on the interior and/or exterior of the vehicle, and which may be selectively activated in accordance with vehicle usage by a particular person [Para. 0022-0024, Para. 0030-0033];
generating, by the one or more processors in accordance with the selected communication option, a monologue message indicating one of the driving-related decisions; and a specific indication that a particular light may be turned on to indicate (monologue message) an identification of a pickup vehicle, or an approaching end of trip [Fig. 2, Para. 0038-0039]; wherein information in the monologue message is presentable to the customer based on a hierarchical list of monologue data; and
providing the monologue message for presentation to the customer; [Fig. 2, Para. 0038-0039].
Dingli does not explicitly disclose a single embodiment in which a customer status is specifically categorized as either “waiting for pickup” or “currently driven”, but it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that specific passenger approach and entry into the vehicle as a usage interaction or monitoring event [Para. 0028, 0033, 0039] may be considered to be a passenger status of “waiting for pickup”, and specific vehicle status states or monitoring events disclosed as “progress of the vehicle along the trip” and “reaching the end of the trip” [Para. 0029, 0039] may be similarly categorized as “currently driven” as taught by Dingli, in order to categorize various limited number of use stages of an autonomous vehicle trip by a person, according to the types of information useful to the person at each particular stage.
Dingli discloses an in-vehicle user-interface display and speaker, display of graphical information, and communication with a passenger mobile device, but does not disclose (a) specific presentation of monologue data on a graphical interface and/or on the passenger mobile device, or (b) presenting of information according to a hierarchical list. Dingli discloses various indications that a particular customer is approaching an end of trip, such as turning on an interior vehicle light associated with the customer, [Para. 0039] where this indication may be broadly considered to be a monologue message relating to the status of a driving-related planned route, but not specifically: (c) relating to status of a driving-related decision of the panned route. These features were known in the art, however, and for example:
Turato discloses an analogous user communication and interface for shuttle tracking [Title; Abstract; Fig. 1, 3; Para. 0004] and specifically: (a) the monitoring of a shuttle vehicle to provide real time status including location of the shuttle, time of arrival at a pick-up site, time of departure from a pick-up site, and estimated time to each of a plurality of future stops for display on a user portable device, (b) that the system may be used by a user (passenger) on a vehicle, or waiting for pickup by the vehicle, to determine arrival at the next or other future stop (vehicle status information) where the stops are organized according to an “ordered list of stops” as a route, (a hierarchical list) the estimated time information displayed as a text list and/or graphically as a map, on the user device, and also: (c) where deviations or exceptions (including skipping of certain stops because there are no passengers to drop-off, or because the vehicle is already full, or use of an alternate path) (vehicle driving-related decision associated with a planned route) are accommodated and the list of stops (hierarchical message list) and times adjusted accordingly [Fig. 8-10; Para. 0031, 0035-0041].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to communicate selected notification information (in particular information about estimated time to one or more stops or waypoints) to a vehicle passenger based at least in part on vehicle status (particularly vehicle location along a route, and also based on any driving decision resulting in route path deviation, or driving related decision to add or omit one or more stops), the information presented in prioritized (hierarchical order) form according an order of the stops as taught by Turato, and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli, where such rank order may be displayed on the on-vehicle display and/or passenger portable device already taught by Dingli in order to improve the passenger experience and to provide relevant and timely information with respect to each vehicle planned stop and updated according to driving decisions about route path alternatives and exceptions.
Consider claim 2 and as applied to claim 1:    The method of claim 1, wherein the status information includes a current driving status of the vehicle, and the monologue message indicates the current driving status. 
Dingli provides various examples of vehicle status as a current driving status: (a) arrival at passenger destination, for which a particular light may be illuminated to advise the passenger of the arrival [Para. 0034, 0039], (b) an example of an interior light illuminated to advise a boarding passenger to buckle his seatbelt and remains illuminated until the seatbelt is buckled [Para. 0033], of (c) that responsive to detecting that the vehicle is approaching a passenger of the vehicle, the vehicle's interior light may be turned on to indicate to the passenger the identity of the vehicle as the one in which the person is going to ride (approaching the prospective passenger – driving status, and light indicating vehicle to board - message) [Para. 0033].
Turato, moreover, discloses monitoring and display of arrival and departure at a (hierarchically ordered series of stops reflecting a route and including any determined exceptions (driving status) [Para. 0037-0038].
Consider claim 3 and as applied to claim 2:    The method of claim 2, wherein the current driving status is that the vehicle is waiting to perform a driving action based on an event or activity in the external environment. This claim is rejected with reference to Dingli, based on the same citations and analysis as presented for claim 2 (c), where a driving activity of approaching the proximate passenger, results in a light illumination and vehicle waiting to be boarded [Para. 0033].
Consider claim 5 and as applied to claim 1:    The method of claim 1, wherein when the pickup status indicates that the customer is awaiting pickup, providing the monologue message for presentation to the customer includes transmitting the monologue message from the vehicle to a user device of the customer.
Dingli discloses that passenger information (such as passenger location) may be obtained from a passenger user device such as a smart phone [Para. 0029], but does not disclose that alert messages are sent to the user device for display to the passenger.  This was known in the art, and for example:
Turato specifically discloses the monitoring of a shuttle vehicle to provide real time status including location of the shuttle, time of arrival at a pick-up site, time of departure, and estimated time to each of a plurality of future stops for display on a user portable device, and particularly that the system may be used by a user (passenger) on a vehicle to determine arrival at the next or other future stop (vehicle status information) [Fig. 8-10; Para. 0031, 0035-0041].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display a vehicle status message on a user device of a passenger waiting pickup or in a travelling status as taught by Turato, in addition to, or in lieu of, indicator lights on the pickup vehicle and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli, in order to quickly get the passengers attention, and where a display may provide additional message details (than a single light indication).
Consider claim 6 and as applied to claim 1:    The method of claim 1, wherein when the pickup status indicates that the customer is being driven by the vehicle, providing the monologue message for presentation to the customer includes generating at least one of visual or acoustical information via an in-vehicle user interface system. Dingli discloses an example in which on arrival or nearing a passenger destination, a particular light may be illuminated to advise the passenger of the arrival (visual monolog message) [Para. 0034, 0039].
Consider claim 7 and as applied to claim 6:    The method of claim 6, wherein providing the monologue message for presentation to the customer further includes transmitting the monologue message from the vehicle to a user device of the customer.
Dingli discloses that passenger information (such as passenger location) may be obtained from a passenger user device such as a smart phone [Para. 0029], and also that the vehicle computing system may interface to a vehicle display (130) and speaker (140) but does not disclose that alert messages are sent to the user device for display to the passenger.  This was known in the art, and for example:
Turato specifically discloses the monitoring of a shuttle vehicle to provide real time status including location of the shuttle, time of arrival at a pick-up site, time of departure, and estimated time to each of a plurality of future stops for display on a user portable device, and particularly that the system may be used by a user (passenger) on a vehicle to determine arrival at the next or other future stop (vehicle status information) [Fig. 8-10; Para. 0031, 0035-0041].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display a vehicle status message on a user device of a passenger waiting pickup or in a travelling status as taught by Turato, in addition to, or in lieu of, indicator lights on the pickup vehicle and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli, in order to quickly get the passengers attention, and where a display may provide additional message details (than a single light indication).
Consider claim 9 and as applied to claim 1:    The method of claim 1, wherein the information in the monologue message includes graphical information for presentation to the customer. Turato discloses the system may be used to determine arrival at the next or other future stop (vehicle status information) where the stops are organized according to an “ordered list of stops” as a route, the estimated time information displayed as a text list and/or graphically as a map [Fig. 8-10; Para. 0035-0041].
Consider claim 11 and as applied to claim 9:    The method of claim 9, wherein information in the monologue is presented to the customer based on at least one of time or distance information associated with a current or upcoming trip by the customer in the vehicle. 
Dingli discloses that a light associated with a passenger seat and illumination based on an “approaching end of trip” determination, the illumination informing the passenger of the approaching end of trip [Para. 0034-0035].
Turato discloses at least time to (or time of arrival) information for one or more stops along the route [Fig. 8-10; Para. 0035-0041].
Consider claim 12 and as applied to claim 1:    The method of claim 1, wherein when the pickup status indicates that the customer is being driven by the vehicle, providing the monologue message for presentation to the customer includes selecting monologue message details based on where in the vehicle the customer is sitting. 
Dingli discloses that for a pickup and boarding process, various lights at various points on the interior and exterior of the vehicle may be illuminated to assist the passenger, and to guide a passenger to a particular available seat, that in a underway (being driven) condition, interior and exterior lights may also be illuminated in response to various events, and in particular, an end of trip event, to advise a passenger of the trip end, and to assist in departure preparation, and also that where multiple seats exist, rather than use of a light for general interior lighting, a light for a particular seat may be illuminated. 
Dingli does not explicitly disclose use of an individual seat light for the end of trip example, but this would have been obvious to the artisan at the time of effective filing, where use of such individual lighting may be less intrusive to other passengers (as specifically taught by Dingli, and where use of an individual targeted light will indicate for which passenger the trip is ending (particularly if different passengers in different seats have different destinations).
Consider claim 21 and as applied to claim 9: The method of claim 9, wherein the hierarchical list of monologue data is ranked, and the method further includes selecting a subset of ranked information from the hierarchical list of monologue data for transmission to a user device of the customer. Turato discloses that in addition a display of information relating to all the stops of a particular route ordered according to the route (hierarchically arranged) in graphical or list format [Fig. 9-10], that only a subset of the information from the ordered list may be communicated and displayed to the user.  In particular, for a waiting customer, a list comprising time of the next (closest) vehicle arrival and also that of the vehicle after that [Fig. 8; Para. 0034], and may show time to the next stopping point to a passenger on the vehicle [Para. 0035].
Consider claim 23 and as applied to claim 1: The method of claim 1, wherein selecting the communication option from the plurality of communication options is further based on where the customer is located within the vehicle.
Dingli specifically discloses that individual seat lights may be selected and operated in order, for example, to indicate a particular seat at which a passenger is to sit [Para. 0035].

Claims 4 and 24 are rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1), and Turato (United States Patent Application Publication # US 2019/0130745 A1), further in view of Hicok et al. (United States Patent Application Publication # US 2019/0265703 A1), hereinafter Hicok.
Consider claim 4 and as applied to claim 3:    The method of claim 3, wherein the vehicle is waiting to perform the driving action either in response to a traffic signal status or while obeying a traffic signal. 
Dingli discloses particular driving events such as picking up of a proximate passenger, waiting for a seatbelt to be buckled, progress toward a passenger destination, and arrival at a destination [Para. 0033-0034, 0039], but neither Dingli nor Turato discloses specific monitoring traffic signal responses, or passenger notification thereof. This was known in the art, however, and for example:
Hicok discloses systems and methods for computer-assisted vehicles with situational awareness, and which may specifically include autonomous vehicles and where passengers may be alerted by a display when the vehicle controller identifies the presence of a stop sign or changing traffic light, and is taking appropriate action [Title; Abstract; Fig. 1; Para. 0024, 0293, 0295-0296].
Therefore it would have been obvious to one of ordinary skill at the time of effective filing for the invention to provide passengers of the autonomous vehicle alerts or messages indicating actions with respect to traffic signs and traffic lights, as taught by Hicok along with indications of progress to passenger destinations as taught by Dingli as modified by Turato in order to give the passengers peace of mind that the operation of the vehicle is functioning as intended.
Consider claim 24 and as applied to claim 1: The method of claim 1, wherein selecting the communication option from the plurality of communication options is further based on whether the customer is looking at a display device.
Neither Dingli nor Turato discloses selection of a display based on the direction in which the user is looking.  This was known in the art, however, and for example:
Hicok discloses systems and methods for computer assisted shuttles with situational awareness [Title; Abstract; Fig. 1A-1D, 2A-2B; 0028, 0032] and particularly embodiments in which the gaze direction of a user is determined, and selection of a display for presenting a message which is in a direction that the user is looking [Para. 0148].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display information on to a passenger travelling in a vehicle on a particular screen at which he is looking as taught by Hicok and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli and modified by Turato, in order to increase the probability that the user sees the presented monologue message.

Claim 8 is rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1), and Turato (United States Patent Application Publication # US 2019/0130745 A1), further in view of Sweeney et al. (United States Patent # US 9,953,283 B2), hereinafter Sweeney.
Consider claim 8 and as applied to claim 6:    The method of claim 6, further comprising:
receiving a query from the customer based on presentation of the monologue message; and
in response to the query, providing additional information to the customer via the in-vehicle user interface system, the additional information including contextual text, imagery or audible information regarding the query for the monologue message.
Dingli discloses an in-vehicle user-interface display and speaker, and display of graphical information, but neither Dingli nor Turato specifically discloses display of additional information in response to a passenger query. These features were known in the art, however, and for example:
Sweeney discloses analogous systems and methods for controlling autonomous vehicles [Title; Abstract; Col. 1, 47 to Col. 3-24] and in particular that a display device associated (within) the autonomous vehicle may display information to a passenger in graphical format, wherein selecting a help feature (444) will cause additional operating information to be displayed [Fig. 4A-4M; Col. 20, 59 to Col. 21, 14] and a specific example where a map is displayed and for which a passenger may make various requests or queries and receive additional information and/or actions in response [Fig, 4J; Col. 22, 25-50].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide graphical information such as a map on an in-vehicle display of an autonomous vehicle during a travel portion of a trip allowing a passenger to monitor travel progress, and to make various queries and requests, to receive additional information or responses from the vehicle as taught by Sweeny and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli and as modified by Turato, to provide messages, in order to improve passenger experience and allow passengers to modify a trip in real time.

Claim 22 is rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1), and Turato (United States Patent Application Publication # US 2019/0130745 A1), further in view of Feit et al. (United States Patent Application Publication # US 2016/0059864 A1), hereinafter Feit.
Consider claim 22 and as applied to claim 1: The method of claim 1, wherein selecting the communication option from the plurality of communication options is further based on whether the monologue message is to be presented on a display device of the vehicle or via a user device of the customer.
Dingli discloses that a passenger may carry a mobile device, the mobile device in communication with the vehicle [Para. 0029] and that the vehicle may possess one or more speakers (140) and displays (130) which may provide information to the passenger, and where certain vehicle displays may be individually activated based on a particular user’s location within the vehicle, but Dingli does not disclose that the mobile device display is used to provide information or monologue messages.
Feit, however, discloses privacy management systems and method for in-vehicle display [Title; Abstract; Fig. 1; Para. 0003-0006] and in particular that information for a particular passenger may be displayed on a vehicle display or a second display, or differently of the vehicle display and second display, and where the second display may be a second vehicle display or a mobile device display, based on a privacy nature of the information, and whether other persons are detected in the individual [Para. 0036, 0048-0050, 0054].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display information on to a passenger travelling in a vehicle on different screens in different forms and where one of the display screens may be that of a user mobile device, based on the privacy nature of the information and the presence of other persons as taught by Feit and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli and modified by Turato, in which both the passenger user device display and a vehicle display may be used according to privacy concerns (the personal user device being the more private).

Allowable Subject Matter
The following claims are determined to be allowable over discovered prior art:
 Claims 13-20 are allowed.
 Objection is made to claim 10 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 14-April-2022 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to indication allowable subject matter in claims 10 and 19 [Remarks: page 8]: Claim 19 is allowable, the Applicant having presented the claim in independent form. Objection is maintained with respect to claim 10, which has not been amended.
Consider Applicant’s remarks with respect to the rejection of claims 1-3, 5-7, 11, 12, 21 and 23 under 35 USC §103 over Dingli (US 2020/0298801 A1) and Turato (US 2019/0130745 A1) [Remarks: page 8-10]:
Regarding independent claim 1: Applicant’s argument is that Dingli and Turato both fail to teach or suggest “…..determining…..status information regarding driving-related decisions associated with  one or more of a planned route, received traffic information, a detected traffic signal or a detected object in an external environment of the vehicle” as recited in the independent claim.  This argument is not deemed persuasive because Turato explicitly discloses the determining of deviations from a default route (planned route), specifically, for example, to skip a stop because there are no passenger to drop-off [Para. 0038, 0040] and generation and display of updated arrival times (monologue messages) based on the deviation decision.  The rejection of claim 1 is therefore maintained.
Regarding claims 2, 3, 5-7, 11, 12, 21 and 23: No additional or specific arguments are presented with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1 from which they depend.  These claims remain rejected based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to the rejection of claims 4, 8, 22 and 24 under 35 USC §103 over Dingli, Turato and further under Hicok (US 2019/0265703 A1) [claims 4 and 24], Sweeney (US 9,953,283 B2), [claim 8], or Feit (US 2016/0059864 A1), [claim 22] [Remarks: page 10]: No additional or specific arguments are presented with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1 from which they depend.  These claims remain rejected based on the continued rejection of the base claim, and on the particular references, citations and analysis presented for each in this Office action.
Consider Applicant’s Consider Applicant’s remarks with respect to the rejection of claims 13-18 and 20 under 35 USC §103 over Dingli, Horstemeyer (US 2007/0052586 A1) and Linder (US 2016/0055750 A1) [claims 13-17 and 20] and additionally Feit [claim 18] [Remarks: page 12-16]:
Regarding independent claim 13: This claim is amended to include limitations similar to those for claim 1. The additional limitation are known in prior art, specifically, and for example by Turato (See discussion and analysis for claim 1 previously). The particular combination of Dingli, Horstmeyer, Linder and Turato, would not have been reasonable, obvious to one of ordinary skill, and properly motivated.  For this reason, claim 13 is determined to be allowable.
Regarding claims 14-18 and 20: These claims are allowable at least because they depend from allowable claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached at 11:00AM to 8:00PM (ET) Monday and Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Examiner, Art Unit 2684